NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LYNN NOVITSKY,
Petiti0ner,
V.
, DEPARTMENT OF JUSTICE,
Resp0ndent.
2011-3023
Petition for review of an arbitrator’s decision in FMCS
case no. 09-53595 by Charles H. Perna1, Jr.
ON MOTION
ORDER
Upon consideration of Lynn NovitSky’s motion for an
extension of time, until Apri1 1, 2011, to file an informal
brief,
IT ls ORDERED THA'1‘:
The motion is granted

Nov1TsKY v. JUST1cE 2
FoR THE CoURT
 2 8  /s/ J an Horba1y
Date J an Horba1y
C1erk
cc: Lynn Novitsky
AuStin M. Fu1k, Esq.
FlLED
s21 _ u.s. count or m=EA¢.s FoR
ms renew-ii macon
JAN 2 8 2011
1AuP.sr:aA1v
\ ClEHK